DETAILED ACTION

Applicants’ response filed 3/3/2022 has been considered. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-23 and 25-40 are pending. 
Claims 1, 5, 10-12, 18, 21, 25, 30-32 and 38 remain rejected. 
Claims 2-3, 6-9, 13-17, 19-20, 22-23, 26-29, 33-37 and 39-40 remain objected with allowable subject matter. 
Prior art rejections are maintained in view of amendments, arguments and remarks made here. 
Application is pending. 

Response to Arguments
Applicants’ arguments filed 3/3/2022 have been fully considered but they are not persuasive. 

	Applicants contend the prior arts do not teach or suggest, “…determining, based on one or more of a payload size K of a group of information bits and parameters of a Polar code, to iteratively segment the group of information bits into a plurality of segments.” The Examiner respectfully disagrees. Ge substantially teaches (i.e., Figure 18 and paragraph 0146) a first code block segment that is used to determine or compute a first error detection code could also be part of a larger second code block segment that is used to determine or compute a second error detection code. Ge further teaches (i.e., paragraph 0158) the segments can be of the same length 

It is the Examiner’s conclusion that the claims of the present application, as presented, are not patentably distinct over the prior art. Applicants are advised and encouraged to formulate claim language that clearly defines the novelty of the application. Prior art rejections are maintained in view of remarks made herein. See prior office action for details. Pertinent prior art newly cited has been attached for Applicants’ review. Particularly, Ge et al. 20180191459 elaborates on the concept of segmenting based on the information payload size and polar coding the data (i.e., Fig. 7 and paragraphs 0116-0125, 0132). If Applicants’ believe an interview might advance prosecution then they are welcome to contact the Examiner with proposed amendments for a discussion. 





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ge et al. 20180191459 elaborates on the concept of segmenting based on the information payload size and polar coding the data (i.e., Fig. 7 and paragraphs 0116-0125, 0132).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUJTABA M CHAUDRY whose telephone number is (571)272-3817. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUJTABA M. CHAUDRY
Primary Examiner
Art Unit 2112



/MUJTABA M CHAUDRY/Primary Examiner, Art Unit 2112